DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.
   Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 03/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/214029 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
The Double Patenting rejection of the pending claims has been removed in light of approval of the terminal disclaimer filed by applicant. 
The rejections of claim 1 under 35 USC 112(b) have been withdrawn due to applicant’s amendment to the claims.
The objection to claim 2 has been removed in light of applicant’s amendment to the claim.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
				 Allowable Subject Matter
Claims 1-4 are allowed.
   Reason for allowance
The invention defined in claim 1 is not suggested by the prior art of record. 
The prior art of record (in particular, Yao; Zongming US 20130010958 A1, Kuo; Christine E. et al. US 8832807, Lim; Woo-Gyu et al. US 20070294538, Felsher; David Paul US 20130159021, TAKAHASHI; Kenta US 20160094348, Fleysher; Mikhail US 20140237565, Lu; Zhou et al. US 20140208403 and Adams; Neil Patrick et al. US 20100250939, Holman; Pablos et al. US 20150104013 A1 and Mohanty; Saraju P. US 20100052852 A1) singly or in combination does not disclose, with respect to independent claim 1 “generating at the device a dynamic password based on one or more identity factors from the plurality of identity factors and a Salt configured to be generated by the server and configured to be delivered to the device; 
capturing a first selfie of a user; 
creating a symmetric key;
encrypting the first selfie using the symmetric key; 
encrypting the symmetric key using the dynamic password;
storing the symmetric key that is encrypted on the server; 
storing the first selfie that is encrypted on the server; 
storing one or more data items on the server;
recovering the dynamic password by presenting the plurality of identity factors that are hashed to the server,
recovering the symmetric key using the dynamic password that is recovered, and
recovering the one or more data items by presenting the symmetric key and a second selfie of the user.” in combination with the other claimed features as a whole.
Therefore independent claim 1 is allowed.
Dependent claims 2-4 are also allowed based on their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493